 UNITED METALTRONICS LOCAL 955United Metaltronics and Hospital Supply Employ-ees, Local 955 (Pbarmaseal Laboratories, Inc.)and Martha Culp, Janalie Erkel, Maria Cal-deron, Steven Buttery, Mike Frost, MarisolLlibre, David Harris, Joseph A. Bejarano, andEva Morales. Cases 21-CB-6872, 21-CB-6878,21-CB-6881, 21-CB-6885, 21-CB-6886, 21-CB-6893, 21-CB-5897, 21-CB-6946, and 21-CB-7014January 14, 1981DECISION AND ORDERBY MEMBERS PENELLO, TRUESDALE, ANDZIMMERMANOn October 15, 1980, Administrative Law JudgeGerald D. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondent Unionfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order. ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United Metal-tronics and Hospital Supply Employees, Local 955,Irwindale, California, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.i We have modified the Administrative Law Judge's notice to conformto his recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causePharmaseal Laboratories, Inc., to discharge orto otherwise discriminate against Joseph Bejar-ano, Steven Buttery, Maria Calderon, MarthaCulp, Marisal Llibre, Michael Frost, Eva Mo-254 NLRB No. 73rales, Refugio Ortiz, Hanall Erkel, LauraPowell, and Richard Hammill, or any otheremployee, for failure to render intiation fees orperiodic dues, without providing adequate no-tification to such employees of their union ob-ligations.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL advise Pharmaseal Laboratories,Inc., and each of the above-named employees,in writing, that we withdraw and rescind ourrequest for the discharges of the said employ-ees, and that we have no objection to their re-instatement, without loss of seniority and otherrights and privileges previously enjoyed bythem.WE WILL make the above-named employeeswhole, with interest, for any loss of pay suf-fered because of the discrimination againstthem.UNITED METALTRONICS AND HOSPI-TAI. SUPPIlY EMPLOYEES, LOCAI 955DECISIONSTATEMENT OF THE CASEGERAI.D A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, on April7, 8, and 9, 1980. The charges were filed between thedates of April 23 and August 20, 1979. Thereafter, onNovember 8, the Regional Director for Region 21 of theNational Labor Relations Board (herein called theBoard), issued the instant complaint alleging that UnitedMetaltronics and Hospital Supply Employees, Local 955(herein called Respondent or the Union) attempted tocause and did cause Pharmaseal Laboratories, Inc.(herein called the Employer), to discharge various em-ployees, the Charging Parties herein, in violation of Sec-tion 8(b)(l)(A) and (2) of the National Labor RelationsAct, as amended (herein called the Act). Respondent hasdenied the commission of any unfair labor practices.The parties were afforded a full opportunity to heheard, to call, examine and cross-examine witnesses, andto introduce relevent evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, and counsel for Respondent.Upon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Employer is and has been at all times materialherein, a corporation engaged in the manufacture of hos-pital supplies with a facility located in Irwindale, Califor-601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnia. In the course and conduct of its business operations,the Employer annually purchases and receives goodsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of California. It is admitted, and Ifind, that the Employer is, and has been at all times ma-terial herein, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Respondent is a labororganization within the meaning of Section 2(5) of theAct.Ill. THE UNFAIR LABOR PRACTICESA. IssueThe principal issue raised by the pleadings is whetherRespondent violated Section 8(b)(l)(A) and (2) of theAct by failing to provide certain employees with reason-able notice and an adequate opportunity to pay uniondues and initiation fees prior to causing their terminationby the Employer.B. Facts1. BackgroundThe Respondent was certified by the Board as the col-lective-bargaining representative of the Employer's em-ployees in 1965, and thereafter Respondent and Employ-er have been parties to successive collective-bargainingagreements.Between the dates of November 23, 1977, and August21, 1978, approximately 300 or some 900 unit employeeshad refused to pay union dues and/or initiation fees as aresult litigation pending before the Board concerning Re-spondent's failure to execute a collective-bargainingagreement containing a union-security clause. Duringthis period of time, an employee faction was attemptingto exhort the employees to refrain from belonging to theUnion and was also seeking to process a deauthorizationpetition.By letter dated August 21, 1979, the Acting Directorof the Office of Appeals, NLRB, in essence sanctionedthe aforementioned collective-bargaining agreement,which Respondent had executed on April 27, 1978, andstated in denying the appeal of the dissident group ofemployees, that:This is not to say that the Union would be privi-leged to request the discharge of employees who upuntil the present time have failed to pay dues pursu-ant to the union security clause of the present con-tract. Rather, under the particular circumstances ofthis case, including the employees' vote not to ratifythe contract, the Union's refusal to execute the con-tract until April 27, 1978, [and] the Regional Direc-tor's conclusion that such refusal was violative ofSection 8(b)(3), it does not appear that the employ-ees clearly understood any obligation to pay uniondues. Accordingly, the Union would not be deemedprivileged in seeking the discharge of those employ-ees up until the present time.Now, however, in view of our determination as setforth herein, and upon appropriate notification toemployees of their obligation to pay union dues,absent Board certification of rescission of theUnions' authority to enter into a union securityagreement, further refusals by employees to paycurrent dues would privilege the Union's requestfor their discharge.Thereupon, Respondent commenced to advise the em-ployees of their prospective union obligations. On aboutAugust 31, 1978, Respondent posted the following noticeon its bulletin board which it maintained at the Employ-er's premises:SPECIAL NOTICETHE APPEALS TAKEN BY THE ATTORNEY FOR THEINSURGENT GROUP HAVE BEEN DISMISSED BY THENATIONAL LABOR RELATIONS BOARD ON AUGUST 21,1978. THE LABOR BOARD HAS DIRECTED THAT UPONOUR NOTIFYING EMPLOYEES OF THEIR OBI.IGATIONTO PAY UNION DUES, "FURTHER REFUSAL BY THEEMPLOYEES TO PAY CURRENT DUES WOULD PRIVI-L.EGE THE UNION'S REQUEST FOR THEIR DIS-CHARGE".YOUR UNION REQUIRES DUES TO BE PAID FOR ANYMONTH WHERE YOU HAVE WORKED IN THATMONTH.THE UNION SECURITY CLAUSE CONTAINED IN THECOLI.ECTIVE BARGAINING AGREEMENT IS NOW INFUI.I FORCE AND EFFECT, DUES ARE OWING FORTHE MONTH OF AUGUST AND FO.LLOWING MONTHS,ANY FAILURE TO PAY WILL. RESUI.T IN APPROPRIATEACTION BEING TAKEN. DO NOT LISTEN TO ANYONEWHO TELLS YOU NOT TO PAY YOUR DUES, SINCEFAILURE TO PAY MAY EVENTUAI.LY COST YOU YOURJOB.On or about September 1, 1978, Respondent posted asimilar notice on the bulletin board, which also containedthe additional admonition that employees who were 3months in arrears in their dues were required to pay anew initiation fee. Further, on September 28, 1978, Re-spondent sent mailers to newly hired employees and tothose current members who were in arrears on theirdues, advising them of the initiation fee amount of $75and dues obligations of $8 per month.There ensued an additional unfair labor practicecharge by the dissident group against Respondent, alleg-ing that Respondent was acting improperly in certain re-spects in seeking to cause the employees to meet theiraforementioned union obligations. This charge was dis-missed on November 13, 1978, and the appeal therefromwas denied by the Acting Director of the Office of Ap-peals, NLRB, on March 15, 1979.On March 6, 8, and 13, 1979, Respondent wrote to theEmployer requesting the discharge of a total of some 125employees who had failed to comply with the provisions602 UNITED METALTRONICS LOCAL 955of the union-security clause. Although the Employerposted Respondent's letters, which did not contain anyinformation regarding the precise monetary obligation ofeach named employee, no discharges were immediatelyeffectuated. Thereafter, Respondent and the Employerreached an agreement whereby Respondent agreed towithdraw the requests for immediate discharge and theEmployer agreed to maintain the letters on its bulletinboard, and to take steps in notifying each of the namedemployees of their union obligations. As a result, em-ployer representatives conducted meetings with groupsof employees, and generally advised them of their duesobligations. However, the Employer had not been ad-vised by Respondent of the precise amount owed byeach employee, and therefore could not convey this in-formation to the employees. Moreover, it appears that atthese meetings, which were apparently not attended byall the employees listed, the employees were told thatRespondent would be sending them notification by mailof their obligations. Further, some employees who werenot named in the letters were also in attendance at someof the meetings.In March 1979, the dissident group distributed the fol-lowing leaflet:FIRST THE BAD NEWS-ON MARCH 15, 1979 THE NA-TIONAL LABOR RELATIONS BOARD DENIED OURAPPEAL. THEY HAVE STATED THAT WE U'II.I. HAVETO PAY UNION DUES OR LOCAI 955 CAN AND WILLHAVE US FIRED. IT IS OUR UNDERSTANDING FROMTHE LABOR BOARD THAT ALL EMPLOYEES AVE A30 DAY GRACE PERIOD STARTING MARCH 15, 1979.IF THIS IS WRONG, WE ARE SURE THAT LOCAL 955WILL INFORM EVERYBODY. 'On March 29, 1979, Respondent distributed the fol-lowing handbill to the employees:HERE WE GO AGAIN!We are all faced with an election to he scheduledshortly. Some of our co-workers are trying to in-validate the Union Security clause and have peti-tioned the N.L.R.B. for the election. It will be sche-culed now that the N.L.R.B. has decided the duesquestion in our favor.2WE CAN REPORT:(1) THE FREE LUNCH IS OVER! There is a dues re-sponsibility from September to date. Anyonewith an arrearage of 90 days must also pay a newinitiation fee. Notices are being forwarded toanyone in this position.I In September 1978, the dissident group had distributed leaflets to theunit employees. One such leaflet, entitled "HA HA, NO BACK DUES" in-cluded the statement, "NO DUtS IHA'I 10 BI PAll) LNIII 01 5 RI NOll-I:IEt) IN %'RITIN( BY I OCi 95'." Another leaflet advised he emploseesthat although they owed dues in the amount of $8 per month, they didnot need to join the union and could hereby avoid paying an initiationfee.2 Apparently, the election was held and the employees voted that theunion-security clause should not be deleted from the contract(2) I-THE COMPANY I.OVES US TO FIGHT AMONGOURSELVES! Since we are still scrapping Pharma-seal has started again. One of our members hasbeen denied the right to a Steward during investi-gation. The Company has polled us individuallyinstead of working through the Union and hasimproperly dealt directly with employees. We aretaking steps to stop this now.We must be strong and Together to head off theseproblems. This election only weakens us all. Be pre-pared to fight. We should work within the Union,Not against ourselves.Also on March 29, 1979, Respondent sent a letter byregular mail to approximately 300 employees informingeach of the precise amount of his or her obligation andthe manner in which the obligation could be satisfied.The letter concluded with the following admonition:Failure to do one of the above [either payment bypayroll deduction or in cash at the union office] andif your dues and initiation fees are not brought upto date within 14 days of the date of this letter, youwill be discharged in accordance with the Contract.Thereupon, in April 1979, the dissident group distrib-uted the following leaflet:URGENTLOCAL 955 HAS DEMANDED A.L BACK DUES ANDNEW INITIATION FEES BE PAID IN FULL BY APRIL12-THIS IHURSDAY. IF NOT PAID BY THEN YOUWILI. BE FIRED. THE LABOR BOARD HAS RUI.EDTHAT THE UNION MAY DO THIS.DO NOT ORGET TO PAY BECAUSE ROY BROWN IS INTOWN TO COLLECT OR HAVE YOU FIRED.GO TO THE UNION OFFICE NOW!Respondent submitted a list to the Employer of some58 employees who were not current as of the close ofbusiness April 12, 1979, and demanded their immediatetermination for failure to comply with the requirementsof the union- security clause. The Employer did dis-charge these employees on about April 19, 1979, and ofthis group only 11 are the subject matter of the instantcomplaint. However, upon being advised of the intentionto issue the instant complaint, it appears that the Em-ployer offered these employees immediate reinstatementto their former jobs without loss of seniority, and mostof them have returned to work for the Employer and areapparently members in good standing of Respondent.2. The April 19, 1979, dischargeesJoseph Bejarano received a work-related injury on Jan-uary 9, 1979, and apparently was on a medical leave ofabsence until the date of his termination April 19, 1979.Prior to his discharge, Bejarano was not sent the March29, 1979, letter, nor did he receive any oral communica-tion from Respondent regarding his union obligations.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent concedes in its brief that the inclusion of Be-jarano on the discharge list was improper.Steven Butter was on medical leave of absence fromJanuary 22 to March 5, 1979. He testified that he neverreceived the March 29 letter or any verbal or writtennotice from Respondent that he would be discharged forfailure to pay dues. Upon his return to work on March 5,1979, Buttery asked Union Steward Dave Neer to findout how much he owed Respondent and took a blankcheck out of his pocket for this purpose. Neer said therewere letters in the mail to employees advising them oftheir obligation, and Neer handed him an authorizationcard and a membership card which Buttery filled out,signed, and deposited in a box that was maintained byRespondent on the Employer's premises. Buttery admitsseeing his name on the discharge list posted on the bulle-tin board upon his return to work. Thereupon, he wentby the union office, located immediately outside theplant gate, on two occasions, but the office was closed.Upon being discharged, Buttery phoned the unionoffice and spoke with Joseph Shoats, Respondent's Inter-national representative, explaining that the Employer haddeducted money out of his wages on his last paycheck,and requesting that he be allowed to pay his dues obliga-tions. Shoats said it was too late to pay anything.3Maria Calderon testified that she did not receive theMarch 29 letter from the Union. She was aware, howev-er, that other employees had received such letters andshe had seen her name on the discharge list on the bulle-tin board. She was aware that the deadline for payingdues was April 12, 1979, and went to the union office onor about April 9, 1979. She spoke to Virginia (Ginger)Dean, financial secretary and treasurer of Respondent,and said she had come by to pay her union dues, al-though she had never received a letter. Dean said thatCalderon had not been sent a letter because the Uniondid not have her address. Thereupon, Calderon filledout, signed, and submitted union authorization and mem-bership cards to Dean. Dean told her that she was luckyand did not have to pay anything at the time, that themoney would be deducted from her check, and that shedid not have to worry about being fired.On the day following her discharge, Calderon went tosee International Representative Shoats, and explainedher prior conversation with Dean. Shoats asked her tocome back later that day but she did not do so. Rather, ajob interview prevented her from returning at the sug-gested time. Moreover, Calderon picketed the unionoffice that day with other employees, apparently in pro-test of the Union's actions in effectuating the dischargeof employees.Dean testified that on or about April 9, 1979, she ad-vised Calderon that she would have to pay her backdues in cash, but could sign an authorization to have herinitiation fees deducted from her paycheck. Calderon re-plied, according to Dean, that she did not have themoney for the back dues, and Dean suggested that sheattempt to obtain her check early from the Employer.3 The parties stipulated that $15 had been deducted from Buttery's lastpaycheck, and was tendered by the Employer to the Union in May 1979,subsequent to his discharge.Dean further denied telling Calderon that she was notsent a letter because the Union did not have her address.Martha Culp testified that she did not recieve theMarch 29 letter, nor was she ever told by any union offi-cial that she would be fired if she did not pay her dues.Moreover, her name did not appear on the discharge listposted on the bulletin board. On April 19, 1979, shewent to the union office and pleaded with InternationalRepresentative Shoats and Irene Smith, president of Re-spondent, to please take the money and rescind the dis-charge. They refused and referred her to the Employer.Marisol Llibre worked weekends. She testified that shedid not receive the March 29 letter from Respondentwhich, the record shows, was sent to the wrong address.However, she did notice her name on the bulletin boarddischarge list shortly before April 19, 1979. Followingher discharge she went to the union office to pay herdues, but they were not accepted.Michael Frost testified that he did not receive theMarch 29 letter. Nor did any steward or officer of theUnion advise him that he would be discharged if he didnot fulfill his obligations. While he was generally awareof the contents of the March 29 letter as a result of infor-mation received from a coworker, Frost took no actionbecause he felt he would be personally approached bythe Union. While he did see his name on the companybulletin board discharge list, and understood that unlesshe paid his dues he would lose his job, he was neverthe-less awaiting some personal communication from theUnion.Eva Morales testified that she did not receive theMarch 29 letter or any verbal request to pay dues. Al-though she did notice that her name appeared on the bul-letin board discharge list about a week before her dis-charge, she did not go to the union office upon seeingher name because she believed that she would have topay dues from the day she was hired, June 3, 1978, anddid not have sufficient funds.Refugio Ortiz testified that he did not recieve theMarch 29 letter. On or about March 29, 1979, he was notliving at his former address, and he had not given theemployer his change of address which would customar-ily have been forwarded to the Union. He was not calledinto any meeting by the Employer, nor did his nameappear on the bulletin board discharge list. However,Ortiz testified that he knew generally that he was in ar-rears on his dues and that he was obligated to becomecurrent with the Union but did not know the preciseamount of his obligations, stating that he "wasn't aboutto pay any money if I didn't know how much I owed."Janalee Erkel testified that on April 9, 1979, about 8p.m., at the plant, she was handed the March 29 letter byShop Steward Natalie Wright.4She filled out the mem-bership and dues deduction cards which were includedwith the letter, and put them in the union box at theplant on April 10, 1979, after talking to Union Steward4 The envelope containing the letter was postmarked March 30, 1979,and had been returned to Respondent from the postal department. Theletter stated that she owed $123, consisting of dues from October 1978through March 1979. and an initiation fee of $75.604 UNITED METALTRONICS LOCAL 955Neer who advised her to do so, stating that everythingwould be taken care of.Erkel phoned Respondent's office on the afternoon ofApril 12, 1979, and spoke to Virginia Dean, explainingthat she had received the letter at work. Dean askedwhen it was postmarked and Erkel said March 30. Deanreplied that she would have to pay the union dues and a$75 initiation fee before 5 p.m. that day or she would beterminated. Erkel did not go to the union hall becauseshe did not have the money to pay.5She would have re-ceived her paycheck that night after 10 p.m.Erkel further testified that in March 1979 she attendeda meeting conducted by the Employer's personnel man-ager, Ron Bennett, who told the assembled employeesthat if their names were on the discharge list they wouldreceive letters from the Union, and that if the employeeshad not received a letter or if their name was not posted,they did not need to worry about anything. Erkel's namewas not on the list.Dean testified that Erkel told her on April 12, 1979,that Erkel did not feel she should have to join the Union,and that she did not believe in unions. Dean replied thatshe would have to come in and pay her dues and initi-ation fees by 5 p.m. that day or be terminated, and thatshe could pay her initiation fee by checkoff but wouldhave to pay the back dues in cash. Erkel, according toDean, responded that she really did not have the moneyto pay the dues, but said she would try to come up withthe money.Laura Powell had been employed by the Employer for3 years. She had been a member of the Union in goodstanding throughout her employment, having paid an ini-tiation fee and periodic dues as required. However, for areason unknown to Powell, the Employer ceased deduct-ing monthly union dues from her paycheck in or aboutSeptember, 1978. Thereupon, Powell filled out and sub-mitted another dues deduction card in order to maintainher membership status. However, this effort was appar-ently to no avail. Powell spoke to Dean about thematter, and advised her that she wanted the Employer tocontinue deducting her dues. Dean said she would takecare of it, but apparently the matter was never rectifiedand Powell paid no dues to the Union at least since Sep-tember 1978.Although Powell's name did not appear in the March1979 discharge letters, she nevertheless filled out anotherdues-checkoff authorization card on March 13, 1979,which was given to her by a union steward whomPowell could not identify by name. According toPowell, the card had lines drawn through the amountsrelating to initiation fees, and the steward told Powellshe did not have to pay any initiation fee, but merely the$8 per month dues. Thereupon, Powell signed the cardand returned it to the steward.On the next day, March 14, 1979, Respondent sentPharmaseal a letter indicating that Laura Powell hadsigned an authorization card for the deduction of union5 On April 16, prior to her discharge. Erkel phoned the union officeand spoke to Shoats, advising him that she then wanted to pay her obli-gations and explaining that she did not have the moneN to pay on theApril 12 deadline date Shoats said there was nothing he could do aboutit,.dues, and thereafter dues were deducted by the Employ-er for the months of March and April 1979. These dueswere forwarded to Respondent in May 1979, and werereturned to the Employer by Respondent, as Powell hadbeen terminated pursuant to the Union's request on April19, 1979.Powell received the March 29 letter which notifiedher that she owed $131, which amount included the $75initiation fee and 7 month's back dues, apparently fromSeptember 1978 to March 1979. After receiving thisletter, Powell had a brief conversation with VirginiaDean who was standing outside the plant passing outhandbills. Dean asked when she was going to pay herback dues and initiation fees. Powell replied that she didnot believe she owed this, and informed Dean about thedues deduction card she had previously submitted whichhad been given to her by a person she believed to be aunion steward, with the initiation fee requirement de-leted, explaining that her dues were already being de-ducted. Dean told Powell that Respondent desired aninitiation fee and back dues as well. Powell declined tocomply as she felt that the Union was wrong, under thecircumstances, and that the Union had waived her initi-ation fee and back dues. Moreover. she had not beengiven credit for the dues which had been deducted fromher paycheck in March 1979.It was stipulated that Respondent's constitution pro-vides that any member whose dues have been withheldby his Employer for payment to Respondent pursuant toa voluntary authorization provided for in the collective-bargaining agreement shall be a member in good stand-ing.Richard Hammill was hired on January 17, 1979. Uponbeing hired he filled out a membership and dues authori-zation card and deposited them in the union box at theplant. Dues were not thereafter deducted from his pay-check, however. He received the March 29 letter statingthat he owed 131 from September 1978. He showed thisto the shop steward, Ed Harris, who said he would takecare of the matter and acknowledged that the letter obvi-ously was in error as Hammill had only been employedfor 3 months. The next day Harris told Hammill not toworry, advising him that everything had been taken careof.6On April 11, 1979, Hammill again filled out the mem-bership and deduction authorization cards that had beenenclosed with the March 29 letter, indicating that hewanted his initiation fees and his dues deducted. He de-posited them in the union box at the plant, believing thatthis would fulfill his obligations to the Union.Upon being advised by his supervisor that he was tobe discharged on the afternoon of April 19, 1979, he im-mediately went to see International RepresentativeShoats at the union office. Shoals acknowledged thatHammill had not been employed long enough to be 90days in arrears on his dues, but said the matter was outor his hands. Thus, he refused to permit Hammill to payFebruary and March dues which Hammill tendered tohim.Ki H;lrris, ho h not been a shop steward since April or M 1979catcgorlcll (dc1nid e tri;lt alls uch c,,rsa tln ..cr ll.k lace605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsIn Chauffeurs, Salesdrivers & Helpers Union, Local 572,IBT (Ralphs Grocery Company), 247 NLRB No. 108(1980), the Board summarized the applicable law govern-ing the scope of a union's fiduciary duty to inform em-ployees of their obligations under a valid union-securityclause, as follows:We find merit in the Generel Counsel's conten-tion that a "reasonably couched effort" to notifyRoy of her membership obligations is not surficientunder Section 8(b)(l)(A) and (2) to satisfy theUnion's fiduciary duty to her. In N.L.R.B. v. Hotel,Motel & Club Employees' Union, Local 568, AFL-CIO (Philadelphia Sheraton Corp.),6the Third Cir-cuit held that the "minimum" requirement of thisduty is to "inform the employee of his obligations inorder that the employee may take whatever actionis necessary to protect his job tenure." In TeamstersLocal Union No. 122 (August A. Busch & Co. ofMass.. Inc.),7the Board specifically denied theunion's duty as including "a statement of the preciseamount and months for which dues were owed, aswell as an explanation of the methods used in com-puting the amount" plus "an adequate opportunityto make payment." In Chauffeurs, Teamsters andHelpers Local Union I50 et al (Delta lines), westressed that inquiries made by an individual as tohis or her obligations do not relieve a union of itsafirmative duty under the Act specifically to informan individual of his obligations and afford him areasonable opportunity to satisfy them before seek-ing his discharge under a union-security clause.6 320 F.2d 254. 258 (1963), enfg. 136 NLRB 888 (1962).7 203 NLRB 1041, 1042 (1973). enfd. 502 F.2d 1160 (Ist Cir.1974).6 242 NLRB 454, 455 (1979).It is clear that any notification to the employees priorto their receipt of the March 29 letter did not fulfill Re-spondent's aforementioned fiduciary obligation. Thus,neither the handbills distributed by Respondent, nor Re-spondent's letters requesting the discharge of some 125named employees which letters were posted by the Em-ployer, nor the meetings conducted by the Employer forthe purpose of generally advising the employees of theirobligation,7included "a statement of the precise amountand months for which dues were owed, as well as an ex-planation of the methods used in computing theamount."8It is, in effect, admitted that the March 29 letter to theemployees contained the requisite specific information.9However, employee Joseph Bejarano was never sent7 From the evidence of such meetings adduced at the hearing it ap-pears that the employees were generally advised of their obligations tothe Union and were further told that they would receive written notifica-tion of such obligations.6 See Teamsters Local Union No /22 (August .4. Busch & Co. of Mass..Inc.). supra.9 Although, as discussed below, the letters to employees Laura Powelland Richard Hammill contained inaccurate amounts and were thereforedeficient.such a letter, and employees Steven Buttery, Maria Cal-deron, Martha Culp, Marisol Llibre, Michael Frost, EvaMorales, and Refugio Ortiz credibly testified that theyneither received such a letter nor, I find, were theygiven the necessary precise information regarding theirdues obligations by any representative of Respondent.°OIt is clear that regardless of Respondent's good faith at-tempt to advise the employees of their obligations bymail, such a mailing does not constitute the requisitenotice where the employees credibly testify that they didnot receive the letter. District 9 International Associationof Machinists and Aerospace Workers, AFL-CIO (Marvel-Schebzer, Division of Borg-Warner Corp.), 237 NLRB 1278(1978). Under the instant circumstances, the requirementthat the employees be given precise information concern-ing their obligation is of particular importance as a resultof the confusing history of the applicability of the union-security clause and the lengthy hiatus which interruptedemployees' dues obligations. Nor has it been demonstrat-ed, I conclude, that any of the aforementioned employ-ees exhibited bad faith by attempting to willfully and de-liberately evade their obligations of which they wereotherwise "specifically" aware, thus excusing actual affir-mative notification by the Union. See Chauffeurs. Sales-drivers & Helpers Union, Local 512, et al. (Ralph's GroceryCompany), supra, Chauffeurs, Teamsters and Helpers LocalUnion 150, et al. (Delta Lines), supra. Cf Produce, Refrig-erated & Processed Foods & Industrial Workers, Local No.630, et al., 209 NLRB 117 (1974). I thus find that bycausing the Employer to discharge the aforementionedemployees, Respondent violated Section 8(b)(l)(A) and(2) of the Act, as alleged. "Janalee Erkel was handed the March 29 letter by aunion steward at about 8 p.m. on April 9, and was ad-vised that she owed $123, consisting of dues from Octo-ber 1978 through March 1979, and an initiation fee. OnApril 10, she signed a dues-checkoff authorization cardand deposited it in the union box. On April 12, the dead-line date, she advised the Union, according to Dean's tes-timony, that she did not have the funds to meet her obli-gation.The March 29 letter, which could be expected to havebeen received by the employees a day or so thereafter,was designed to give the employees apprximately 12days to meet their dues and initiation fee obligations.Erkel had only 3 days to do so, and during these 3 daysthere was no intervening pay period. In fulfilling its fidu-ciary responsibility, Respondent is charged with provid-ing unit employees with an adequate opportunity to meettheir union obligations following appropriate notice.Under the circumstances, a 3-day notice is not adequate,and it was eminently unreasonable, and therefore I find abreach of Respondent's fiduciary duty to refuse to permit'o Moreover I find that, as occurred in the case of lanalee Erkel,infra, Calderon was not given sufficient time to tender to the Union anyback dues she may have owed, having advised Dean on April 9, 1979.that she did not then have the money for back dues." Whether Respondent may have deemed the mailing of such lettersto have constituted sufficient notification to the employees, under the cir-cumstances herein. as a result of a conversation with a Board agent, doesnot excuse Respondent's conduct. See Capitol Temptrol Corporation, 243NLRB 575, fit. 59 (1979).606 UNITED METALTRONICS LOCAL 955Erkel to discharge her union obligations on April 16,1979, prior to her termination and only a week after re-ceiving the requisite notice of such obligations. SeeTeamsters Local Union No. 122 (August A. Busch & Co. ofMass., Inc.), supra, wherein a I-week notice was deemedby the Board to be insufficient. I therefore find that Re-spondent violated Section 8(b)(1)(A) and (2) of the Actby causing the discharge of Erkel on April 19, 1979.Richard Hammill had only been employed since Janu-ary 1979, and his obligations to the Union would havecommenced sometime in February 1979. The March 29letter was clearly in error in demanding 7 month's dues,and Hammill had demonstrated his good faith in desiringto meet his union obligations by submitting prior to bothhis discharge and the deadline date of April 12, 1979, adues and initiation fee deduction card. Moreover, I creditHammill's testimony and find that Shop Steward Harristold him not to worry about the obviously incorrect dataappearing in the March 29 letter and that everything hadbeen taken care of. As Hammill never received a correctaccounting of his obligations which he attempted to sat-isfy in a reasonable manner, I find that Respondentbreached its fiduciary duty to Hammill in causing his dis-charge.Similarly, Laura Powell repeatedly attempted to fulfillher union obligations, but to no avail. Obviously, hadDean taken care of the matter in November 1978, as shesaid she would,12Powell would not have been in arrearsin her dues, and therefore would have owed no initiationfee in March 1979. Moreover, I credit Powell's testimo-ny that a union steward advised her on March 13, 1979,that she did not have to pay a new initiation fee. I findthat Powell made every reasonable effort to attempt tosatisfy her union obligations and, if she was delinquent inher dues payments or if she indeed owed a new initiationfee, Respondent's fiduciary obligation required it to spe-cifically discuss the matter with her in an attempt to con-vince her of the correctness of its position and explain toher why the representation of the union steward, whotold her that she owed no new initiation fee, may havebeen erroneous. On the basis of the foregoing, I concludethat by causing Powell's discharge Respondent also vio-lated Section 8(b)(1)(A) and (2) of the Act, as alleged.CONCLUSIONS OF LAW1. The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(b)(1)(A) and (2)of the Act by causing the discharge of employees JosephBejrano, Steven Buttery, Maria Calderon, Martha Culp,Marisal Llibre, Michael Frost, Eva Morales, RefugioOrtiz, Janalee Erkel, Laura Powell, and Richard Ham-mill for nonpayment of dues and initiation fees in amanner which did not satisfy its fiduciary obligation tosaid employees.4. The aforesaid unfair labor practices are unfair laborpratices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.12 I credit Powell's testimony in this regard.THE REMEDYHaving found that Respondent has violated the Act asalleged, I shall recommend that it cease and desist there-from, and from engaging in any like or related conduct,and that it post an appropriate notice, signing additionalnotices for posting by the Employer should the Employ-er so desire.Respondent shall further be ordered to advise the Em-ployer and each of the employees, in writing, that itwithdraws and rescinds its request for the discharges ofthe named employees, and that it has no objection totheir reinstatement, without loss of seniority or otherrights and privileges previously enjoyed.In addition, Respondent shall be ordered to makewhole the said employees, with interest, for losses suf-fered by them as a result of Respondent a conduct foundto be unlawful herein. Said backpay is to be computed inthe manner prescribed in F. W Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).The General Counsel suggests in her brief that certainemployees, namely Culp, Erkel, Ortiz, and Powellshould provisionally be excused from an obligation topay a reinitiation fee until such time as it is determinedthat the employees have such an obligation. In thisregard, the General Counsel requests that Respondent beordered to return the reinitiation fee these employeesmay have paid upon their reinstatement subsequent toApril 19, 1979.13 I deem this matter to be properly rel-egated to the compliance stage of the proceeding.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER '14The Respondent, United Metaltronics and HospitalSupply Employees, Local 955, Irwindale, California, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Pharmaseal Labora-tories, Inc., to discharge or otherwise discriminateagainst employees Joseph Bejarano, Steven Buttery,Maria Calderon, Martha Culp, Marisal Llibre, MichaelFrost, Eva Morales, Refugio Ortiz, Janalee Erkel, LauraPowell, and Richard Hammill, or any other employee,for failure to timely tender initiation fees or periodicdues, without adequately advising them of their obliga-tions.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.xa See Chauu/fur/ .Slhsdriver & Itelpe'rs Uion Local 572. et atRaulphr Grocery (f'ompany. 247 NL.RB No 108, fn 10 (1980)4 In the etent nIl exceplions are filed as prosided by Sec 1()246 offthe Rules and Regulations of the National labor Relations Board, thefindings, conclusion', and recommended Order herein shall, as proidedin Sec 102 4 of the Rules and Regulations, be adtopted by the Board andbecome Its findings, conclhusils, and Order and all objicfIons theretoshall he deemed s iatied for all purposes607 I)F(CISIONS OF NATIONAL LABOR RLATIONS BOARD2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Advise Pharmaseal Laboratories, Inc., and each ofthe above-named employees, in writing, that Respondentwithdraws and rescinds its request for the discharges ofthe said employees and that it has no objection to theirreinstatement, without loss of seniority and other rightsand privileged previously enjoyed.(b) Make whole the named employees, with interestfor any loss of pay they may have suffered in the mannerset forth in the section above entitled "The Remedy."(c) Post at its business office and on the union bulletinboard at the plant, copies of the attached notice marked"Appendix."sCopies of said notice, on forms providedIs In the event that this order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bhOrder of the National Labor Relations Board" shall read "Posted 'arsuby the Regional Director for Region 21, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Forward a sufficient number of signed copies ofthe notice to the Regional Director for Region 21, forposting by the Employer, in places where notices to em-ployees are customarily posted, if the Employer is will-ing to do so.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relatiotns Board."608